              Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 1 of 7




 1   Jeffrey I. Hasson                                             Honorable Ronald B. Leighton
     Hasson Law, LLC
 2   9385 SW Locust Street
     Tigard, OR 97223
 3   Phone: (503) 255-5352
     Facsimile: (503) 255-6124
 4   E-Mail: hasson@hassonlawllc.com
     Washington State Bar No. 23741
 5   Attorney for Asset Systems, Inc.
 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
12                                              AT TACOMA
13   JOSEPH and RENNY FANGSRUD VON                     Case No.: 3:16-CV-05842-RBL
     ESCH,
14                                                     ASSET SYSTEMS, INC.’S [PROPOSED]
            Plaintiffs,                                VOIR DIRE QUESTIONS
15
            vs.
16
     LEGACY SALMON CREEK HOSPITAL, et
17   al.,
18          Defendants.
19
            1.      This trial is expected to last for four days. Is there anything about the length or
20
     scheduling of the trial that would interfere with your ability to serve?
21
            2.      Do you have any medical, personal or financial problem that would prevent you
22
     from serving on this jury?
23
            3.      Do any of you have a special need or require a reasonable accommodation to help
24
     you in listening, paying attention, reading printed materials, deliberating, or otherwise
25
     participating as a fair juror? The court will provide reasonable accommodations to your special
26
      ASSET SYSTEMS, INC.’S [PROPOSED] VOIR DIRE                                   Hasson Law, LLC
                                                                                      Attorneys at Law
      QUESTIONS -- Page 1                                                           9385 SW Locust Street
      Case No.: 3:16-CV-05842-RBL                                                     Tigard, OR 97223
                                                                                Telephone No. (503) 255-5352
                                                                                Facsimile No. (503) 255-6124
              Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 2 of 7




 1   needs if you let me know about them. My only purpose in asking you these circumstances

 2   relates to your ability to serve as a juror. If you have any such request, please raise your hand

 3   and I will speak to you at sidebar.

 4          4.      Do any of you know either/any of the lawyers? Has either/any of them or anyone

 5   in their office ever represented you or brought any action against you? Do you know

 6               a. Mr. Joseph Fangsrud von Esch?

 7               b. Mrs. Renny Fangsrud von Esch?

 8          5.      Do any of you know either/any of the potential witnesses? Do you know

 9               a. Ms. Mary Emerton?

10               b. Ms. Teresa Handy?

11               c. Ms. Amanda Gordon?

12               d. Mr. Daniel Andrew?

13               e. Mr. Dale Andrew?

14               f. Ms. Kristina Thompson?

15               g. Ms. Katie Morey?

16          6.      I have already briefly described the case. Do you know anything about this case

17   from any source other than what I’ve just told you?

18          7.      Have you or any family member or close personal friend ever filed a claim or a

19   lawsuit of any kind?

20          8.      Have you or a family member or close personal friend either currently or in the

21   past been involved as a party … as either a plaintiff or a defendant … in a lawsuit involving

22   damages for personal injury, or a violation of a debt collection statute?

23          9.      The plaintiff is a person who has initiated a lawsuit. Do you have a bias for or

24   against the plaintiff simply because she has brought a lawsuit?

25

26
      ASSET SYSTEMS, INC.’S [PROPOSED] VOIR DIRE                                    Hasson Law, LLC
                                                                                       Attorneys at Law
      QUESTIONS -- Page 2                                                            9385 SW Locust Street
      Case No.: 3:16-CV-05842-RBL                                                      Tigard, OR 97223
                                                                                 Telephone No. (503) 255-5352
                                                                                 Facsimile No. (503) 255-6124
               Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 3 of 7




 1            10.   The defendant is a corporation against whom a lawsuit has been brought. Do you

 2   have a bias for or against the defendant simply because a lawsuit has been brought against it?

 3            11.   The defendant is a corporation. Under the law, a corporation is entitled to be

 4   treated the same as anyone else and is entitled to be treated the same as a private individual.

 5   Would any of you have any difficulty in accepting that principle?

 6            12.   The defendant is a collection agency against whom a lawsuit has been brought.

 7   Do you have a bias for or against the defendant simply because a lawsuit has been brought

 8   against a collection agency?

 9            13.   Is there anyone who has philosophical, religious or other beliefs that would

10   prevent you from sitting and passing judgment on another person?

11            14.   If the law and evidence warranted, would you be able to render a verdict in favor

12   of the plaintiff or defendant regardless of any sympathy you may have for either party?

13            15.   Based on what I have told you, is there anything about this case or the nature of

14   the claim itself that would interfere with your ability to be fair and impartial and to apply the law

15   as instructed by the court?

16            16.   Can you accept the law as explained by the court and apply it to the facts

17   regardless of your personal beliefs about what the law is or should be?

18            17.   Have you ever served on a trial jury before today, here in Washington, or in any

19   state court or federal court?

20            18.   Would your verdict in this case be influenced in any way by any factors other

21   than the evidence in the courtroom such as friendships or family relationships or the type of work

22   you do?

23            19.   Have you ever been a witness in a civil matter, regardless of whether it went to

24   trial?

25            20.   Have you ever testified in any court proceeding?

26
      ASSET SYSTEMS, INC.’S [PROPOSED] VOIR DIRE                                   Hasson Law, LLC
                                                                                      Attorneys at Law
      QUESTIONS -- Page 3                                                           9385 SW Locust Street
      Case No.: 3:16-CV-05842-RBL                                                     Tigard, OR 97223
                                                                                Telephone No. (503) 255-5352
                                                                                Facsimile No. (503) 255-6124
              Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 4 of 7




 1          Biographical Question

 2          21.      Full name and age.

 3          22.      City of residence and area in that City.

 4          23.      Marital Status

 5          24.      You have answered a series of questions about civil trials and civil cases. Now

 6   we would like to learn a little bit about each of you. Please tell us the type of work you do;

 7   whether you have ever done any type of work which is substantially different from what you do

 8   now; whether you’ve served in the military; what is your educational history; who else lives in

 9   your household and the type of work they do, if any; whether you have any children living

10   elsewhere and the type of work they do; which television shows you watch; any sources from

11   which you learn the news, i.e. the newspapers you read or radio or TV news stations you listen

12   to; if you have a bumper sticker that does not pertain to a political candidate, what does it say? If

13   you have any legal training or experience? What you do in your spare time and anything else

14   you feel is important.

15          Omnibus Additional Questions

16          25.      Is there anything, whether or not covered in the previous questions, which would

17   affect your ability to be a fair and impartial juror or in any way be a problem for you in serving

18   on this jury?

19          26.      Is there anything else that you feel is important for the parties in this case to know

20   about you?

21          Legacy Questions

22          27.      Have you or any family member or close personal friend had any interaction with

23   Legacy Health System or Legacy Salmon Creek Hospital?

24          28.      What do you believe about Legacy Health System or Legacy Salmon Creek

25   Hospital generally?

26
      ASSET SYSTEMS, INC.’S [PROPOSED] VOIR DIRE                                   Hasson Law, LLC
                                                                                      Attorneys at Law
      QUESTIONS -- Page 4                                                           9385 SW Locust Street
      Case No.: 3:16-CV-05842-RBL                                                     Tigard, OR 97223
                                                                                Telephone No. (503) 255-5352
                                                                                Facsimile No. (503) 255-6124
              Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 5 of 7




 1          29.     Have you or any family member or close personal friend ever sued or been

 2   involved in any way with a lawsuit against Legacy Health System or Legacy Salmon Creek

 3   Hospital?

 4          30.     Have you or any family member or close personal friend ever been a debt

 5   collector or worked for Legacy Health System or Legacy Salmon Creek Hospital?

 6          31.     Have you or any family member or close personal friend ever disputed a debt with

 7   Legacy Health System or Legacy Salmon Creek Hospital?

 8          Fair Debt Questions

 9          32.     Have you or any family member or close personal friend had any interaction with

10   any collection agency?

11          33.     What do you believe about collection agencies generally?

12          34.     Have you or any family member or close personal friend ever sued or been

13   involved in any way with a lawsuit against a collection agency?

14          35.     Have you or any family member or close personal friend ever been a debt

15   collector or worked for a collection agency?

16          36.     Have you or any family member or close personal friend ever disputed a debt with

17   a collection agency?

18          37.     Have you or any family member or close personal friend ever defaulted on a debt

19   or failed to pay your debts on time?

20          38.     Have you or any family member or close personal friend ever filed bankruptcy?

21          39.     The Fair Debt Collection Practices Act requires that plaintiff prove a material

22   violation by a preponderance of the evidence before she is entitled to recover money damages

23   from that defendant. Do you have any difficulty accepting that concept?

24          40.     Even if a debt collector violates the Fair Debt Collection Practices Act as to a

25   consumer, a collection agency is not liable to that consumer if a collection agency proves by a

26
      ASSET SYSTEMS, INC.’S [PROPOSED] VOIR DIRE                                  Hasson Law, LLC
                                                                                     Attorneys at Law
      QUESTIONS -- Page 5                                                          9385 SW Locust Street
      Case No.: 3:16-CV-05842-RBL                                                    Tigard, OR 97223
                                                                               Telephone No. (503) 255-5352
                                                                               Facsimile No. (503) 255-6124
              Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 6 of 7




 1   preponderance of the evidence that the violation was not intentional and resulted from a bona

 2   fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such

 3   error. Do you have any difficulty accepting that concept?

 4          41.     This case involves a mistake made by Legacy. Legacy is not a party to this

 5   lawsuit. Asset is not responsible for the conduct or mistake made by Legacy. Do you have any

 6   difficulty accepting the concept that Asset cannot be held liable for the conduct or mistake made

 7   by Legacy?

 8          Dated: August 26, 2019.
 9                                                   s/ Jeffrey I. Hasson
                                                     Jeffrey I. Hasson, WSBA#23741
10                                                   Hasson Law, LLC
                                                     Attorney for Asset
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ASSET SYSTEMS, INC.’S [PROPOSED] VOIR DIRE                                Hasson Law, LLC
                                                                                   Attorneys at Law
      QUESTIONS -- Page 6                                                        9385 SW Locust Street
      Case No.: 3:16-CV-05842-RBL                                                  Tigard, OR 97223
                                                                             Telephone No. (503) 255-5352
                                                                             Facsimile No. (503) 255-6124
              Case 3:16-cv-05842-RBL Document 108 Filed 08/26/19 Page 7 of 7




                                            Certificate of Service
 1
             I hereby certify that on August 26, 2019, I electronically filed the foregoing with the
 2   Clerk of the Court using the CM/ECF System which will send notification of such filing to the
     following: Robert Mitchell, SaraEllen Hutchison, Aaron Paul Riensche (attorney for dismissed
 3   party), William F. Malaier, Jr. (attorney for dismissed party) and I hereby certify on that I mailed
     by United States Postal Service the document to the following:
 4

 5                                                 s/ Jeffrey I. Hasson
                                                   Jeffrey I. Hasson, WSBA#23741
 6                                                 Attorney for Asset
                                                   Hasson Law, LLC
 7                                                 9385 SW Locust Street
                                                   Tigard, OR 97223
 8                                                 Phone: (503) 255-5352
                                                   Facsimile: (503) 255-6124
 9                                                 E-Mail: hasson@hassonlawllc.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE -- Page 1                                            Hasson Law, LLC
                                                                                     Attorneys at Law
      Case No.: 3:16-CV-05842-RBL                                                  9385 SW Locust Street
                                                                                     Tigard, OR 97223
                                                                               Telephone No. (503) 255-5352
                                                                               Facsimile No. (503) 255-6124
